        Case 1:17-cv-00001-NRB Document 64-1 Filed 01/15/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TREASURE CHEST THEMED VALUE MAIL,
 INC.,                                                  Civil ActionNo.
                                                        1:17-cv-0001-NRB
                         Plaintiff,
    -against-
                                                       DECLARATION IN SUPPORT
 DAVID MORRIS INTERNATIONAL, INC.,                     OF PLAINTIFF’S MOTION
                                                       TO REGISTER JUDGMENT
                         Defendant.                    IN OTHER DISTRICTS




   DANIEL KNOX, an attorney duly admitted to practice in the Southern District of New

York, affirms the following under the penalties of perjury.

   1. I am the principal attorney of Knox Law Group, P.C., counsel for the plaintiffs in this

       action.

   2. I make this declaration in support of Plaintiff’s motion for an order directing the

       registration of the judgment in this case in the following districts: Washington State,

       Florida, and Texas.

   3. After a trial of the issues in this case, a judgment was entered in favor of the plaintiff for

       $105,225.72 on June 28, 2018 (Docket No. 49).

   4. Defendant has filed an appeal but has not posted a bond to secure damages provided for

       in the Judgment pending appeal.

   5. I have conducted a post-judgment investigation into Defendant’s assets and have been

       unable to locate any assets belonging to Defendant in New York.




                                                 1
            Case 1:17-cv-00001-NRB Document 64-1 Filed 01/15/19 Page 2 of 3



      6. Defendant represents on its website that its principal offices are located at 2512 State

           Street, Dallas, Texas.1

      7. Upon information and belief, Defendant has assets in Texas that are available to

           contribute to the satisfaction of the Judgment.

      8. Defendant also maintains an active registration with the Florida Secretary of State

           entitling it to conduct business in Florida.

      9. On its website, Defendant also lists the names of several entities representing that each is

           a client of Defendant, including Paul Gauguin Cruises, Orion Expedition Cruises,

           Windstar Cruises and MSC Yacht Club.2 (collectively, the “Clients”).

      10. The principal offices of Paul Gauguin Cruises and Windstar Cruises are located in

           Washington State.

      11. Upon information and belief, MSC Yacht Club is a luxury program of MSC Cruises

           (USA) Inc., a Florida corporation.

      12. As clients of Defendant, it is reasonable to presume that the Clients are in possession of

           Defendant’s assets in the form of accounts payable to Defendant.

      13. Defendant also has a business relationship with, and receives revenue from, Auto Europe,

           LLC, a Delaware limited liability company.

      14. Defendant receives revenue from Auto Europe, LLC.

      15. Upon information and belief, Defendant has assets in Washington that are available to

           contribute to the satisfaction of the Judgment.

      16. Upon information and belief, Defendant has assets in Florida that are available to

           contribute to the satisfaction of the Judgment.


1
    http://www.davidmorrisintl.com (last accessed January 14, 2019)
2
    http://www.davidmorrisintl.com/clients.html (last accessed January 14, 2019)

                                                          2
        Case 1:17-cv-00001-NRB Document 64-1 Filed 01/15/19 Page 3 of 3



   17. Upon information and belief, Defendant has assets in Delaware that are available to

       contribute to the satisfaction of the Judgment.

Dated: New York, NY
       January 14, 2019

                                             _____________________
                                                      /s/
                                             Daniel Knox




                                                3
